ICJ_068_ContinentalShelf_LBY_MLT_1983-04-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

ORDER OF 26 APRIL 1983

1983

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ORDONNANCE DU 26 AVRIL 1983
Official citation :

Continental Shelf (Libyan Arab Jamahiriya/ Malta),
Order of 26 April 1983, I.C.J. Reports 1983, p. 3.

Mode officiel de citation :

Plateau continental (Jamahiriya arabe libyenne/ Malte),
ordonnance du 26 avril 1983, C.IJ. Recueil 1983, p. 3.

 

Na ne: 495

 

 

 
INTERNATIONAL COURT OF JUSTICE

1983 . YEAR 1983
26 April
General List
No. 68 26 April 1983

CASE CONCERNING THE CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Articles 44
and 46 of the Rules of Court,

Having regard to the Special Agreement concluded on 23 May 1976
between the Socialist People’s Libyan Arab Jamahiriya and the Republic
of Malta, concerning the continental shelf, notified to the Court on
26 July 1982,

Having regard to the Order of 27 July 1982 fixing 26 April 1983 as the
time-limit for the filing of the Memorial of each Party ;

Whereas the Memorial of the Libyan Arab Jamahiriya and the Me-
morial of the Republic of Malta were each filed within the said time-
limit ;

Whereas Article I, paragraph 2, of the Special Agreement of 23 May
1976 provides (inter alia) for the subsequent pleadings to be submitted to
the Court and exchanged within four months after the filing of the Me-
morials :

Whereas at a meeting with the President of the Court on 26 April 1983
the Agent of each of the two Parties informed him that, notwithstanding
the time-limit laid down in the Special Agreement, it was the desire of both
Parties that the time-limit for the filing of the Counter-Memorials should
be six months after the filing of the Memorials ;

Fixes 26 October 1983 as the time-limit for the filing of Counter-Me-
morials by the Socialist People’s Libyan Arab Jamahiriya and the Republic
of Malta ;

Reserves the subsequent procedure for further decision.
4 CONTINENTAL SHELF (ORDER 26 IV 83)

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of April one thou-
sand nine hundred and eighty-three, in three copies, one of which will be
placed in the archives of the Court, and the others transmitted to the
Government of the Socialist People’s Libyan Arab Jamahiriya and the
Government of the Republic of Malta respectively.

(Signed) T. O. ELIAS,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
